DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 	This communication is responsive to the request for continued examination filed on 3/17/2021.  This action is Non-Final.  Claims 1-20 are pending.  Claims 1, 5, 8 and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 8-14 are objected to because of the following informalities:  
In regards to claim 8, line 27 delete the “;” (semicolon) before the “.” (period) as to correct a grammatical issue.
Claims 9-14 are dependent upon claim 8 above and are similarly objected to for including the deficiencies of claim 8 above.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because.

6.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

7.	At step 2A, prong one, the claims recite “performing a first operation using the first bit string having a bit width of at least 8 bits and the second bit string having a bit width of at least 8 bits…wherein the first bit string and the second bit string are formatted in a universal number format or a posit format… performing a second operation to sum the multiplexed result of the first operation and the third bit string and a bit string stored in the storage location in the periphery of the memory array…a result of the second operation”. The limitations above describe a process that under its broadest reasonable interpretation cover a mathematical operation, but for the recitation of computer components.  That is, other than reciting generic computing elements (i.e. control circuitry, memory device, memory array, sense amplifiers, quire accumulator, processing device and a memory resource) nothing in the claims preclude the steps 

8.	At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements such as control circuitry comprising a memory resource, a memory array, a quire accumulator, sense amplifiers, processing device and a memory device; wherein the additional elements are used to perform the mathematical operation and store inputs/outputs of the mathematical operation (note:  each of the independent claims does not include all of the additional elements listed above).  The above additional elements are recited in the claims at a high-level of generality (i.e. a computing device which comprises various memories and control circuitry which are used to perform mathematical operations) such that it amounts no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  
	The claims also include additional limitations such as writing bit strings and operation results to memory, as well as retrieving bit strings or operation results from memory.  Those additional elements are recited at a high-level of generality and therefore represent insignificant extra-solution activity because they amount to mere data gathering and outputting (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

9. 	At step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations identified above as insignificant extra-solution activity are also well-understood, routine and conventional (See MPEP 2106.05 (d)).  For example, the courts have recognized that receiving or transmitting data over a network (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362),as well as storing and retrieving information in memory are well‐understood, routine, and conventional functionalities (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  
	Therefore, based on the discussion of the additional elements above, the claims are not patent eligible.

10.	Dependent claims 2-7, 9-14 and 16-20 do not aid in the eligibility of the respective independent claims.  For example, claims 2-7, 9-14 and 16-20 merely provide further embellishments of the limitations recited in the respective independent claims.  For example, similar claims 2-7, 9-14 and 16-20, further recite limitations which discuss further mathematical or conversion operations (see claims 2-5, 7, 11-12, 16-17), discuss mere data retrieval or outputting (claims 6, 9, 13-14 and 19-20), or discuss a format for the data operated on in the abstract idea (see claims 10 and 18).  Thus, dependent claims 2-7, 9-14 and 16-20 are also ineligible.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

13.	In regards to claim 1, the limitations “performing a second operation to sum the multiplexed result of the first operation and the third bit string and a bit string stored in the storage location in the periphery of the memory array  and writing a result of the second operation to the storage location located in the periphery of the memory array such that the bit string stored in the storage location in the periphery of the memory array is overwritten…” fail to comply with the written description requirement because the original disclosure does not properly describe performing a second operation to sum bit strings using a bit string stored in a periphery of a memory array nor writing a result of the second operation in the periphery of the memory array in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Specifically, while original paragraphs [00168-00178] and Fig. 6, appear to teach a second operation performed using a bit string and storing the result of the second operation, the original disclosure does not appear to provide support for the bit string being stored in a memory array nor storing the result of the second operation in the memory array.  Rather, paragraphs [00168 and 00178], which describe the illustration of Fig. 6, demonstrate performing the second operation which sums a value from periphery sense amplifiers (element 611), and storing the result of the second operation back to periphery sense amplifiers (element 611). Therefore, the disclosure provides support for performing the second operation using a bit string from periphery sense amplifiers (element 611) and storing the result to the periphery sense amplifiers (element 611), and does not provide support for performing the second operation using a bit string from memory array (element 630) and storing the result back to memory array (element 630).
	The examiner suggest the applicant amend the claim similarly to Fig. 6 because based on elements used in Fig. 6, such as the “quire accumulator” it appears the applicant is attempting to claim the embodiment of Fig. 6.  Therefore, the applicant should amend the claims to encompass the operations as shown in Fig. 6, such as amending the claim to distinguish when data is either retrieved or stored to memory array (element 630) or periphery sense amplifiers (element 611).

14.	Furthermore, similar claims 9 and 19 include limitations, which further lack support for reasons discussed above.  For example, claim 9 states “wherein the processing device is further configured to selectively use the result of the first arithmetic operation, the first logical operation, or both that is stored in the plurality of sense amplifiers” which fails to comply with the written description requirement.  The  original disclosure as shown in Fig. 6, and limitations of independent claims 8 and 15, indicates that the result of the first operation is stored in the quire accumulator (element 649), not the periphery sense amplifiers (element 611).  Therefore, the limitation appears to lack support because the result of the first operation could not be selected from the sense amplifiers (element 611) because the result of the first operation is stored in another location (element 649).
	
15.	Claims 8 and 15 are similarly rejected on the same basis as claim 1 above.
	Claims 2-7, 9-14 and 16-20 are dependent upon one of the independent claims above and therefore are similarly rejected for including the deficiencies of one of the independent claims above. 


16.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


17.	Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claim 8, lines 20-21 and 23-24, the limitations stating “the first operation” (note there are at least two instances) lack clarity.  The limitations lack clarity because it is unclear if each recitation of “the first operation” is referring to “a first arithmetic operation” or “a first logical operation” of claim 8, line 8.
In regards to claim 9, lines 1-3 the limitation “wherein the processing device is further configured to selectively use the result of the first arithmetic operation, the first logical operation, or both that is stored in the plurality of sense amplifiers” lacks clarity.  The limitation is unclear because claim 9 is dependent upon claim 8, and claim 8 states “cause a result of the first arithmetic operation, the first logical operation, or both to be stored in a quire accumulator within the control circuitry”; therefore it is unclear how the first result stored in sense amplifiers can be used if the first result is never stored in the sense amplifiers.
In regards to claim 11, lines 2-3, limitations “determine that a result of the second arithmetic operation, the second logical operation, or both corresponds to a final result of a recursive operation” lacks clarity.  The limitation “a result of the second arithmetic operation, the second logical operation, or both” is unclear because the limitations lack antecedent basis, as there is no prior recitation of a second arithmetic operation or a second logical operation.  The examiner notes that amendments made to independent claim 8, which have deleted a second arithmetic operation or a second logical operation, have caused the antecedent basis issue. 
In regards to claim 15, line 15 the limitations “the first arithmetic operation” or “the first logical operation” lack clarity. The limitations are unclear because they lack proper antecedent basis, as there is no prior recitation of “a first arithmetic operation” nor “a first logical operation”.  The examiner suggest deleting “a first arithmetic operation” and amending “the first logical operation” to “the first operation” in order to improve clarity of the claim.
In regards to claim 16, lines 2-3 the limitation “retrieve, from the plurality of sense amplifiers or the data structure, the result of the second operation” lacks clarity.  The limitation is unclear because claim 16 is dependent upon claim 15, and claim 15 states “and cause the result of the operation to sum the multiplexed result of the first operation and the third bit string and the bit string stored in the storage location in the periphery of the memory array to be stored in the storage location in the periphery of the memory array and the data structure ”; therefore it is unclear how the result can be retrieved in claim 16 from periphery sense amplifiers (such as element 611 of Fig. 6), if the result is stored to a data structure (element 609) and periphery of memory array (element 630).  In other words, the result is not stored in periphery sense amplifiers, therefore how can it be retrieved from sense amplifiers.
Furthermore, claim 16, line 3 limitation that states “the second operation” lacks proper antecedent basis, as there is no prior recitation of a second operation.  At best, the examiner believes the applicant to be referring to an “operation” of line 17 of claim 15.  However, it is unclear and the examiner suggest the applicant use consistent language when referring to each operation in the claims.
In regards to claim 17, lines 2-3, limitation “determine that a result of the second operation corresponds to a final result of a recursive operation” lacks clarity.  The limitation “a result of the second operation” is unclear because the limitation lacks proper antecedent basis, as there is no prior recitation of a second operation.  The examiner notes that amendments made to independent claim 15, which have deleted a second operation, have caused the antecedent basis issue. 
In regards to claim 20, lines 2-3 each recitation of “the second operation” lacks clarity.  The limitations are unclear because there is no prior recitation of a “second operation”, and therefore the recitations lack proper antecedent basis.  
Claims 9-14 and 16-20 are dependent upon one of the claims above and therefore are similarly rejected to for including the deficiencies of one of the claims above.

Allowable Subject Matter
18.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C 101, set forth in this Office action.  Specifically, claims 1-20 are allowable over the prior art of record because the combination of the prior art of record does not teach  all steps and computer components specifically used to perform the operations of independent claims 1, 8 and 15 as currently amended.

Response to Arguments
19.	Applicant’s arguments, see pages 10-17 of the remarks filed on 2/26/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 101 and 112.

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183